Citation Nr: 0534174	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served honorably on active duty from December 
1979 to December 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued since July 1996 by 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
North Little Rock, Arkansas, and Montgomery, Alabama.  The 
Board remanded the case in April 1998, February 2003, and May 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

The veteran had testified before a Veterans Law Judge of the 
Board at a hearing that was held in August 2003 at the RO in 
Montgomery, Alabama.  However, that Veterans Law Judge is no 
longer with the Board.

In September 2005, in response to correspondence from the 
Board, the veteran requested that he be permitted to appear 
at hearing before the Board to be held via videoconference 
from the Montgomery, Alabama, RO.  Therefore, this case will 
be remanded for such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a 
Veterans Law Judge at the Montgomery, 
Alabama, RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


